UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
UNITED STATES OF AMERICA,

                     Plaintiff,                                    SCHEDULING ORDER
            V.
                                                                   05 Cr. 1073 (AKH)
 PETER COATES.

                      Defendant.
-------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The hearing in this matter previously set for March 27, 2020 is hereby adjourned

sine die pursuant to the attached standing order. The Court shall issue an order scheduling a new

date in due course. In the interim, all previous orders of this Court remain in full effect.



SO ORDERED.

Dated:           March 18, 2020
                 New York, New York                         AL VIN K. HELLERSTEIN
                                                            United States District Judge




                                                                         USDCSDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:_ _ _ _ _ _ __
                                                                         DATE FILED: 3- I i - ~i)

                                                       1
          Case 1:20-mc-00163-CM Document 1 Filed 03/18/20 Page 1 of 1
                                               20mc163
                                           Colleen McMahon

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                               STANDING ORDER

THIS MATTER RELATES TO:                                               MI0-468
The Central Violations Bureau


WHEREAS in recognition of the coronavirus COVID-19 pandemic the President of the
United States having issued a declaration of national emergency on March 13, 2020,

WHEREAS the United States District Court for the Southern District of New York having
subsequently entered a Standing Order on March 16, 2020, regarding Entry into
Courthouses, M 10-468, to protect the public health and reduce the size of public
gatherings,

WHEREAS, it is currently unclear when the United States Courthouses in the district will
again be fully accessible,

IT IS HEREBY ORDERED all appearances for Violation Notices scheduled before this
Court are continued until further order of the Court. The Court finds specifically that a
continuation of violation matters before the Court during this time could result in a
significant miscarriage of justice.

Having adjourned all violation matters, persons with previously scheduled violation
hearings will not be permitted to enter any courthouse in the district in accordance with
the court's March 16, 2020, Standing Order described above.

Persons whose violation hearings have been adjourned by this order will receive a new
Notice to Appear at a future date.
SO ORDERED.

 Dated:   March 17, 2020
          New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
